COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN RE: BENJAMIN JOSEPH                       §             No. 08-18-00186-CV
 GUTIERREZ,
                                              §       AN ORIGINAL PROCEEDING
                     Relator.
                                              §              IN MANDAMUS

                                              §

                                         ORDER

       Pending before this Court is the Relator’s motion to stay trial court proceedings. The

motion to stay is DENIED.

       IT IS SO ORDERED this 23rd day of October, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.